DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 7, 11-13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180129098 A1 to Yoon et al. in view of US 20190179204 A1 to Bang et al.
Regarding Claim 1.  Yoon discloses a liquid crystal display (LCD) panel, comprising: a first substrate (Fig. 7 substrate 101), wherein a pixel area is defined on a side of the first substrate near (See Fig. 7, Fig. 2 and Fig. 3) a second substrate (Fig. 7 substrate 201), the pixel area comprises a plurality of pixel electrodes arranged in an array manner (See Fig. 3 and Fig. 7 pixel electrode PE), each of the pixel electrodes comprises domains, each of the domains comprises a plurality of pixel electrode branches which are parallel to and spaced apart from each other (See Fig. 3), and the pixel electrode branches are disposed at a plurality of predetermined angles with respect to a polarization direction of a polarization layer near the first substrate or near the second substrate (See Fig. 3 and para 114); the second substrate, wherein the second substrate is disposed opposite to the first substrate (See Fig. 7), and a common electrode is disposed on a side of the second substrate near the first substrate (Fig. 7 Common electrode CE); and a liquid crystal layer, wherein the liquid crystal layer is disposed between the first substrate and the second substrate (Fig. 7 layer 300, para 121). 
 Yoon does not specifically disclose that each pixel electrodes comprises at most two domains.
However, Bang discloses that each pixel electrodes comprises at most two domains as the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding Claim 2.  Bang further discloses the pixel electrodes are single-domain electrodes, and the predetermined angles of adjacent pixel electrode branches of the pixel electrodes in a row and/or a column with respect to the polarization direction of the polarization layer are same (See Fig. 1-Fig. 2). 
Regarding Claim 7.  Yoon further discloses each of the pixel electrodes comprises a second trunk, the second trunk divides the pixel electrodes into two domains, and the pixel electrode branches disposed in each of the domains are disposed at different predetermined angles with respect to the polarization direction of the polarization layer (As shown in Fig. 6).
Regarding Claim 11.  Yoon and Bang further discloses the polarization layer comprises a first polarization layer (Bang Fig. 4 polarization plate Pol1) and a second polarization layer (Bang Fig. 4 polarization layer Pol2), the first polarization layer is disposed on a side of the first substrate away from the second substrate (See Bang Fig. 4), the second polarization layer is disposed on a side of the second substrate away from the first substrate (See Bang Fig. 4), and a polarization direction of the first polarization layer and a polarization direction of the second polarization layer are orthogonal (Yoon para 114); and an included angle between at least one of the first polarization layer or the second polarization layer and a lateral edge of a printed circuit board of the LCD panel is less than or equal to 10 degrees (See para 114 and Fig. 1-Fig. 2). 
Regarding Claim 12.  Yoon discloses a display device, comprising a liquid crystal display (LCD) panel; wherein the LCD panel comprises: a first substrate (Fig. 7 substrate 101), wherein a pixel area is defined on a side of the first substrate near (See Fig. 7, Fig. 2 and Fig. 3) a 
 Yoon does not specifically disclose that each pixel electrodes comprises at most two domains.
However, Bang discloses that each pixel electrodes comprises at most two domains as the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that each pixel electrodes comprises at most two domains.
Regarding Claim 13.  Bang further discloses the pixel electrodes are single-domain electrodes, and the predetermined angles of adjacent pixel electrode branches of the pixel 
Regarding Claim 16.  Yoon further discloses each of the pixel electrodes comprises a second trunk, the second trunk divides the pixel electrodes into two domains, and the pixel electrode branches disposed in each of the domains are disposed at different predetermined angles with respect to the polarization direction of the polarization layer (As shown in Fig. 6).
Regarding Claim 20.  Yoon and Bang further discloses the polarization layer comprises a first polarization layer (Bang Fig. 4 polarization plate Pol1) and a second polarization layer (Bang Fig. 4 polarization layer Pol2), the first polarization layer is disposed on a side of the first substrate away from the second substrate (See Bang Fig. 4), the second polarization layer is disposed on a side of the second substrate away from the first substrate (See Bang Fig. 4), and a polarization direction of the first polarization layer and a polarization direction of the second polarization layer are orthogonal (Yoon para 114); and an included angle between at least one of the first polarization layer or the second polarization layer and a lateral edge of a printed circuit board of the LCD panel is less than or equal to 10 degrees (See para 114 and Fig. 1-Fig. 2). 
 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon and  Bang as applied to claim 2 in view of US 20170235194 A1 to Shin et al.
Regarding Claim 3.  As stated above Yoon and Bang discloses all the limitations of base claim 2
 Yoon and Bang do not specifically disclose a relationship between the predetermined angles of the pixel electrode branches with respect to the polarization direction of the polarization layer and helical pitches of a plurality of liquid crystal molecules in the liquid crystal layer correspond to each other.

Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a relationship between the predetermined angles of the pixel electrode branches with respect to the polarization direction of the polarization layer and helical pitches of a plurality of liquid crystal molecules in the liquid crystal layer correspond to each other.
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon and  Bang as applied to claim 2 in view of US 20180052344 A1 to Suwa et al.
Regarding Claim 4.  As stated above Yoon and Bang discloses all the limitations of base claim 2
 Yoon and Bang do not specifically disclose the predetermined angles comprise a first predetermined angle and a second predetermined angle, and a difference between the first predetermined angle and the second predetermined angle ranges from 80 degrees to 100 degrees.
However, Suwa discloses the predetermined angles comprise a first predetermined angle and a second predetermined angle, and a difference between the first predetermined angle and the second predetermined angle ranges from 80 degrees to 100 degrees (para 121) as the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the predetermined angles comprise a first .
  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon and  Bang as applied to claim 2 in view of US 20120314149 A1 to Kang.
Regarding Claim 5.  As stated above Yoon and Bang discloses all the limitations of base claim 2
 Yoon and Bang do not specifically disclose each of the pixel electrodes comprises a first trunk arranged along a diagonal of the pixel electrodes.
However, Kang discloses each of the pixel electrodes comprises a first trunk arranged along a diagonal of the pixel electrodes (See Fig. 1 trunk 8) as the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include each of the pixel electrodes comprises a first trunk arranged along a diagonal of the pixel electrodes.
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon and  Bang as applied to claim 1 in view of US 20160216569 A1 to Lee et al.
Regarding Claim 6.  As stated above Yoon and Bang discloses all the limitations of base claim 1.
Bang further discloses the pixel electrodes are single-domain electrodes (See Fig. 2).

However, Lee discloses that the predetermined angles of adjacent pixel electrode branches of the pixel electrodes in a row and/or a column are different (See at least Fig. 7) as the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the predetermined angles of adjacent pixel electrode branches of the pixel electrodes in a row and/or a column with respect to the polarization direction of the polarization layer are different.
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon and  Bang as applied to claim 7 in view of US 20180052344 A1 to Suwa et al.
Regarding Claim 8.  As stated above Yoon and Bang discloses all the limitations of base claim 7.
 Yoon and Bang do not specifically disclose a difference between the predetermined angles of the pixel electrode branches disposed in adjacent domains with respect to the polarization direction of the polarization layer ranges from 80 degrees to 100 degrees.
However, Suwa discloses a difference between the predetermined angles of the pixel electrode branches disposed in adjacent domains with respect to the polarization direction of the polarization layer ranges from 80 degrees to 100 degrees (para 121) as the substitution of one known element for another yields predictable results to one of ordinary skill in the art 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a difference between the predetermined angles of the pixel electrode branches disposed in adjacent domains with respect to the polarization direction of the polarization layer ranges from 80 degrees to 100 degrees.
 Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon and  Bang as applied to claim 1 in view of US 20170235194 A1 to Shin et al.
Regarding Claim 9.  As stated above Yoon and Bang discloses all the limitations of base claim 1.
 Yoon and Bang do not specifically disclose a relationship between the predetermined angles of the pixel electrode branches with respect to the polarization direction of the polarization layer and helical pitches of a plurality of liquid crystal molecules in the liquid crystal layer correspond to each other.
However, Shin discloses that a chiral dopant may be added to adjust the pitch of the liquid crystal to improve transmittance (para 90-91).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a relationship between the predetermined angles of the pixel electrode branches with respect to the polarization direction of the polarization layer and helical pitches of a plurality of liquid crystal molecules in the liquid crystal layer correspond to each other. 
Regarding Claim 10.  Shin further discloses a chiral dopant may be added to adjust the pitch of the liquid crystal to improve transmittance (para 90-91).

Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the liquid crystal molecules comprise a chiral agent, and the helical pitches of the liquid crystal molecules are two to ten times greater than thicknesses of the LCD panel and a liquid crystal cell.
  Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon and  Bang as applied to claim 12 in view of US 20180052344 A1 to Suwa et al.
Regarding Claim 14.  As stated above Yoon and Bang discloses all the limitations of base claim 12
 Yoon and Bang do not specifically disclose the predetermined angles comprise a first predetermined angle and a second predetermined angle, and a difference between the first predetermined angle and the second predetermined angle ranges from 80 degrees to 100 degrees.
However, Suwa discloses the predetermined angles comprise a first predetermined angle and a second predetermined angle, and a difference between the first predetermined angle and the second predetermined angle ranges from 80 degrees to 100 degrees (para 121) as the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the predetermined angles comprise a first predetermined angle and a second predetermined angle, and a difference between the first predetermined angle and the second predetermined angle ranges from 80 degrees to 100 degrees.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon and  Bang as applied to claim 12 in view of US 20120314149 A1 to Kang.
Regarding Claim 15.  As stated above Yoon and Bang discloses all the limitations of base claim 12
 Yoon and Bang do not specifically disclose each of the pixel electrodes comprises a first trunk arranged along a diagonal of the pixel electrodes.
However, Kang discloses each of the pixel electrodes comprises a first trunk arranged along a diagonal of the pixel electrodes (See Fig. 1 trunk 8) as the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include each of the pixel electrodes comprises a first trunk arranged along a diagonal of the pixel electrodes.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon and  Bang as applied to claim 16 in view of US 20180052344 A1 to Suwa et al.
Regarding Claim 17.  As stated above Yoon and Bang discloses all the limitations of base claim 16.
 Yoon and Bang do not specifically disclose a difference between the predetermined angles of the pixel electrode branches disposed in adjacent domains with respect to the polarization direction of the polarization layer ranges from 80 degrees to 100 degrees.
However, Suwa discloses a difference between the predetermined angles of the pixel electrode branches disposed in adjacent domains with respect to the polarization direction of the 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a difference between the predetermined angles of the pixel electrode branches disposed in adjacent domains with respect to the polarization direction of the polarization layer ranges from 80 degrees to 100 degrees.
Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon and  Bang as applied to claim 12 in view of US 20170235194 A1 to Shin et al.
Regarding Claim 18.  As stated above Yoon and Bang discloses all the limitations of base claim 1.
 Yoon and Bang do not specifically disclose a relationship between the predetermined angles of the pixel electrode branches with respect to the polarization direction of the polarization layer and helical pitches of a plurality of liquid crystal molecules in the liquid crystal layer correspond to each other.
However, Shin discloses that a chiral dopant may be added to adjust the pitch of the liquid crystal to improve transmittance (para 90-91).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a relationship between the predetermined angles of the pixel electrode branches with respect to the polarization direction of the polarization layer and helical pitches of a plurality of liquid crystal molecules in the liquid crystal layer correspond to each other. 
Regarding Claim 19.  Shin further discloses a chiral dopant may be added to adjust the pitch of the liquid crystal to improve transmittance (para 90-91).
The amount of chiral dopant and helical pitch are result-effective variables. In that, the helical pitch will assist in providing the desired transmittance.  
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the liquid crystal molecules comprise a chiral agent, and the helical pitches of the liquid crystal molecules are two to ten times greater than thicknesses of the LCD panel and a liquid crystal cell.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EDMOND C LAU/Primary Examiner, Art Unit 2871